Case: 09-31004     Document: 00511177684          Page: 1    Date Filed: 07/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 19, 2010
                                     No. 09-31004
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIE BARFIELD,

                                                   Plaintiff-Appellant

v.

HUNT PETROLEUM CORP.; X.H.L.L.C.,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:08-CV-1411


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Willie Barfield, proceeding pro se and in forma pauperis, appeals the
district court’s dismissal of his complaint against Hunt Petroleum Corporation
and X.H.L.L.C. (collectively Hunt), seeking damages and the restoration of
mineral rights derived from certain property in which he asserts ownership
through the succession of his mother, Annie Barfield.                   The district court
dismissed Barfield’s complaint with prejudice for failure properly to join all of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31004     Document: 00511177684 Page: 2           Date Filed: 07/19/2010
                                  No. 09-31004

his co-heirs and other necessary parties pursuant to Federal Rule of Civil
Procedure 19 and Federal Rule of Civil Procedure 12(b)(7).
      Barfield argues that the district court erred in dismissing his case at all
and with prejudice. He contends that the district court erred in ordering him to
join other persons because he is not a lawyer. He asserts that the district court
was “in cahoots” with counsel for Hunt to disenfranchise him whose mother was
murdered by a conspirator aligned with the appellee to kill his mother and to
steal her property. He argues that a miscarriage of justice occurred when the
district court judge conspired with the conspirators to bar him from court.
      Although this court liberally construes the briefs of pro se litigants, pro se
parties must still brief the issues and comply with the standards of Rule 28 of
the Federal Rules of Appellate Procedure. Grant v. Cuellar, 59 F.3d 523, 524
(5th Cir. 1995). The Federal Rules of Appellate Procedure require the parties to
provide references to the page numbers of the record to support statements of
fact. F ED. R. A PP. P. 28(a)(7) and (9)(A); 5 TH C IR. R. 28.2.2. Rule 28(a)(9)(A) also
requires the argument to contain citations to the authorities on which the
appellant relies. Barfield’s brief contains no record citations and no citation to
relevant legal authority. Barfield states the correct issue but has not adequately
briefed any argument, by reference to facts and legal authority, relating to the
district court’s reasons for dismissal. He merely argues that the district court
should not have ordered him to comply with the Rules of Civil Procedure because
he is not a lawyer. Failure by the appellant to identify any error in the district
court’s analysis or application to the facts of the case is the same as if the
appellant had not appealed that judgment. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      This court can, in its discretion, consider a noncompliant brief and allow
pro se plaintiffs to proceed when the noncompliance does not prejudice the
opposing party. Grant, 59 F.3d at 525. However, Barfield’s brief contains
abusive, disparaging or contemptuous allegations that the district court was “in

                                           2
   Case: 09-31004    Document: 00511177684 Page: 3         Date Filed: 07/19/2010
                                 No. 09-31004

cahoots” with appellees in a conspiracy to bar him from court. Although a pro
se appellant’s brief is entitled to a liberal construction, we “simply will not allow
liberal pleading rules and pro se practice to be a vehicle for abusive documents.”
Theriault v. Silber, 579 F.2d 302, 303 (5th Cir.1978).        Thus, we decline to
exercise our discretion to consider Barfield’s inadequate brief, and we dismiss
this appeal as frivolous pursuant to 5 TH C IR. R. 42.2. Barfield is warned that the
filing of additional frivolous appeals and/or pleadings containing abusive,
disparaging and contemptuous language will result in the imposition of
sanctions. Barfield’s motion for summary judgment is denied.
      APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED; SANCTION
WARNING ISSUED.




                                         3